



 


 
 


 
 


 
 


 
 


 
 
ASSET PURCHASE AGREEMENT
 
 


 
 
DATED
 
 


 
 
APRIL6, 2008
 
 


 
 
BY AND BETWEEN
 
 


 
 
GLOBAL GENERAL TECHNOLOGIES, INC., A NEVADA CORPORATION
 
 


 
 
AND
 
 


 
 
SMARTWEAR TECHNOLOGIES, INC., A DELAWARE CORPORATION
 
 


 

 
 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENT
 
 


 

 
 

--------------------------------------------------------------------------------

 



 
ASSET PURCHASE AGREEMENT
 
 


 
 
This Asset Purchase Agreement (the “Agreement”) is entered into as of this 6th
day of April 2008 (“Execution Date”), by and between Global General
Technologies, Inc. (“GLGT”), a corporation organized under the laws of the State
of Nevada and having a place of business at 201 South Biscayne Blvd, Miami, FL
33410 and SmartWear Technologies, Inc., (“SWT”), a Delaware corporation having
its principal place of business at __________________, Henderson, Nevada.
 
 


 
 
RECITALS
 
 


 
 
SWT is currently in the business of, among other things, inventing, developing,
designing and licensing the manufacture, marketing and sale, of proprietary
wearable Radio Frequency Identification (RFID) and Global Positioning Devices
(GPS) and the systems and solutions that use those devices, which business is
operated under the d.b.a. name “SmartWear Technologies”;
 
 
SWT desires to sell to GLGT and GLGT desires to acquire certain tangible and
intangible assets of SWT related to the business of SmartWear Technologies, upon
the terms and subject to the conditions hereinafter set forth; and
 
 
On the Closing Date, SWT intends to transfer all of such assets to GLGT as good
and valuable consideration for the issuance of shares of Convertible Preferred
Stock of GLGT to SWT.
 
 
NOW, THEREFORE, in consideration of the mutual representations, warranties and
covenants, and other terms and conditions, set forth herein, GLGT and SWT (each
a “Party” and together the “Parties”) agree as follows:
 
 


 
 
ARTICLE I
DEFINITIONS

 
 
Section 1.01 Definitions.
 
 
Capitalized terms used herein and not otherwise defined shall have the following
meanings:
 
 
(a) “SWT Transferred Assets” means those assets of SWT described in Schedule A
hereof. SWT Transferred Assets also include the Intellectual Property of SWT,
the Intellectual Rights of SWT and the rights to Use such Intellectual Property
and Intellectual Rights of SWT.
 
 
(b) “Excluded Assets” means those Assets of SWT described in Schedule A hereof.
 
 
(c) “Assumed Liabilities” means those liabilities of SWT described in Schedule B
hereof.
 
 
(d) “Affiliate” of any Person means any other Person who directly or indirectly
controls, is controlled by or is under common control with, such Person. The
term “control” (including its correlative meanings “controlled by” and “under
common control with”) means possession, directly or indirectly, of power to
direct or cause the direction of management, business affairs, or policies
(whether through ownership of Securities or partnership or other ownership
interests, by contract or otherwise).
 
 
(e) “Business Day” means any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of New York or Nevada) on which banks are open for
business in Henderson, Nevada.
 
 
(f) “Closing” means the Preliminary Closing and the Final Closing (collectively)
and the closing of all the transactions required for said Preliminary and Final
Closing, as described in Section 2.4 of this Agreement.
 
 
(g) “Closing Date” means the date on which the Final Closing occurs.
 
 
(h) “Dollars” or “$” means U.S. dollars.
 
 
(i) “GAAP” means U.S. generally accepted accounting principles.
 
 
(j) “Governmental Action” means any authorization, consent, approval, order,
waiver, exception, variance, franchise, permission, permit or license of, or any
registration, filing or declaration with, by or in respect of, any Governmental
Authority.
 
 
(k) “Governmental Authority” means any national, federal, state or local
governmental Person, authority, agency, court, regulatory commission or other
governmental body in the United States, or other applicable jurisdiction, or any
stock exchange or automated quotation system having authority with respect to
the applicable matter.
 
 
(l) “Governmental Rule” means any statute, law, treaty, rule, code, ordinance,
regulation, license, permit, certificate or order of any Governmental Authority
or any judgment, decree, injunction, writ, order or like action of any court or
other judicial or quasi-judicial tribunal.
 
 
(m) “Confidential Information” means any and all information exchanged between
the Parties at any time prior and until the Closing Date (including any
discussions) for the purpose of this Agreement and the transactions hereto,
excluding any information that was: (i) already known to the Party receiving the
information (the “Recipient”) prior to receipt thereof from the Party disclosing
the information ( the “Discloser”); (ii) rightfully received by Recipient in
good faith from a third party not having an obligation of confidentiality; (iii)
is or becomes known to the public without breach of this Agreement; (iv)
independently developed by Recipient without the use of any of Discloser’s
Confidential Information or any breach of this Agreement so long as such
independent development can be clearly documented and verified; or (v) required
to be disclosed to any government agency or court of competent jurisdiction by
written order, subpoena or decree, or by operation of law, provided Recipient
uses diligent and reasonable efforts to limit disclosure and promptly notifies
Discloser in writing of such court order in order to give Discloser a reasonable
period of time  to oppose said order.
 
 
(n) “Intellectual Property” means all Intellectual Property owned or licensed or
filed by SWT or used or held for use in the SWT’s business, whether registered
or unregistered or domestic or foreign, transferred to GLGT and described in
Schedule A - hereof.
 
 
(o) “Intellectual Property Rights” means without limitation any and all
proprietary rights with respect to intellectual property provided under (i)
patent law, (ii) copyright law, (iii) trademark law, (iv) design patent or
industrial design law, (v) semi-conductor chip or mask work law, or (vi) any
other statutory provision or common law principle applicable to this Agreement
which may provide a right, title or interest in and to any patents, patent
applications and other patent rights; copyrights, copyright registrations and
copyright rights (including, but not limited to, copyrights, copyright
registrations and other copyright rights with respect to computer software,
firmware, programming tools, drawings, specifications, databases and
documentation) mask work rights and other rights with respect to semiconductors;
trade secrets and other rights with respect to confidential or proprietary
information; and any other type of intellectual property rights with respect to
ideas, inventions, discoveries, creations, formulae, algorithms, concepts,
designs, source code, integrated circuit topographies, as well as design rights,
improvements, know how, formulae, processes, technical information, data bases,
and other technology; whether or not subject to statutory registration or
protection, including without limitation, trademarks, service marks,
registration thereof or application for registration therefore, and all
derivations thereof, domain names, and all embodiments and fixations thereof and
related documentation, registrations and all additions, improvements and
accessions thereto and all rights under any license or other arrangement with
respect to the foregoing  For the purpose of this Agreement, all references to
“Intellectual Property Rights” shall refer to Intellectual Property Rights of
SWT.
 
 
(p) “Use” means, with respect to any Intellectual Property Rights or any
embodiments thereof (including, but not limited to, any computer software and
other copyrightable subject matter, any RFID or GPS technology and materials
related thereto, and other technology, in tangible, intangible or other form),
the rights to (a) to reproduce, distribute, perform and display (publicly or
otherwise), prepare derivative works of, make (or have made) any product or
process based on, using or otherwise subject to such Intellectual Property
Rights or any such embodiment, and otherwise to use and exploit such
Intellectual Property Rights; (b) to grant licenses (with the right to grant
sublicenses) of the right to do the same; and (c) to assign any such
Intellectual Property Rights.
 
 
(q) “Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind with respect of any such asset,
including any agreement to give any of the foregoing and any conditional sale
and including any noting agreement or proxy.
 
 
(r) “Person” means any individual, firm, company, corporation, unincorporated
association, partnership, trust, joint venture, Governmental Authority or other
entity, and shall include any successor (by merger or otherwise) of any such
entity.
 
 
(s) “Person’s Knowledge” or “to a Person’s Best Knowledge” or phrases and words
of similar import, means that when a statement is made in this Agreement to a
“Person’s knowledge” or is qualified by, a Person’s “best knowledge” of a given
fact, event or circumstance at issue, the phrase means, if such Person is a
natural person, such natural person (or, if such Person is not a natural person,
the Chief Executive Officer, Chief Financial Officer or any other officer of
such Person or an Affiliate thereof), the sort of information that such Person,
who, in the normal performance of his or her duties, knew or should have known
of such fact, event or circumstance at issue.
 
 
(t) “Security” or “Securities” means any note, stock, treasury stock, bond,
debenture, evidence of indebtedness, certificate of interest or participation in
any profit-sharing agreement, collateral- trust certificate, pre-organization
certificate or subscription, transferable share, investment contract,
voting-trust certificate, certificate of deposit for a security, fractional
undivided interest in oil, gas, or other mineral rights, any put, call,
straddle, option, or privilege on any security, certificate of deposit, or group
or index of securities (including any interest therein or based on the value
thereof), or any put, call, straddle, option, or privilege entered into on a
national securities exchange relating to foreign currency, or, in general, any
interest or instrument commonly known as a “security”, or any certificate of
interest or participation in, temporary or interim certificate for, receipt for,
guarantee of, or warrant or right to subscribe to or purchase, any of the
foregoing, including an Interest in GLGT.
 
 
(u) “GLGT Preferred Stock” or “GLGT Preferred Shares” means 10,000,000
authorized but unissued shares of GLGT Preferred Stock, Par Value $0.001 per
share, the designation of which Class, the number of shares in the Class, and
the voting powers, designations, preferences, limitations, restrictions and
relative rights of the Class are as set forth in Schedule C -Terms of the GLGT
Preferred Stock hereof.
 
 
(v)  “Reverse Split” means that corporate procedure whereby the number of
outstanding shares of a given class of securities of a corporation is reduced by
a given formula, while the number of authorized shares of the class remains the
same.
 
 
(w) “Unaudited Financial Statements of SWT” means, and includes, all of the
following financial statements of SWT as set forth in Schedule D – Unaudited
Financial Statements of SWT, hereof.
 
 
(i) unaudited consolidated balance sheet and Profit & Loss Statement of SWT as
of June 30, 2007;
 
 
(ii) unaudited consolidated balance sheet and Profit & Loss Statement of SWT as
of December 31, 2007.
 
 
(x) “Audited Financial Statements of SWT” means, and includes, all of the
following financial statements of SWT as shall be set forth in Schedule E –
Audited Financial Statements of SWT, hereof.
 
 
(y) “Exchange Act” means the Securities and Exchange Act of 1934, as amended.
 
 
(z) “Securities Act” means the Securities Act of 1933, as amended.
 
 
Section 1.02 Schedules and Exhibits.
 
 
The following Schedules and Exhibits are attached to an incorporated into this
Agreement by reference and deemed to be part hereof:
 
 
Schedule A                                SWT Assets
 
 
Schedule B                                SWT Assumed Liabilities
 
 
Schedule C                                Terms of the GLGT Preferred Stock
 
 
Schedule D                                Unaudited Financial Statements of SWT
 
 
Schedule E                                Audited Financial Statements of SWT
 
 
Schedule F                                Resolution of the Board of Directors
of GLGT
 
 
Schedule G                                Resolution of the Board of Directors
of SWT
 
 
Schedule H                                Resolution of the Shareholders of SWT
 
 
Schedule I                                Covenants of GLGT
 
 


 
 
ARTICLE II                                       PURCHASE OF SWT TRANSFERRED
ASSETS
 
 
Section 2.01 Purchase and Sale of Transferred Assets.
 
 
On the terms and subject to the conditions set forth in this Agreement, on the
Closing Date, GLGT shall purchase from SWT, and SWT shall sell, transfer,
assign, convey and deliver to GLGT, all right, title and interest of SWT in, to
and under all of the SWT Transferred Assets, free and clear of all Liens and
free and clear of all liabilities
 
 
Section 2.02 Assumption of Liabilities.
 
 
No liabilities of SWT, whether absolute, contingent or otherwise, are assumed by
GLGT pursuant to this Agreement or otherwise.
 
 
Section 2.03 Payment for the SWT Transferred Assets.
 
 
On the terms and subject to the conditions set forth in this Agreement, on the
Closing Date:
 
 
(a) SWT shall transfer and assign to GLGT all right, title and interest in and
deliver to GLGT the SWT Transferred Assets; and
 
 
(b) Simultaneously, GLGT shall convey the GLGT Preferred Stock to SWT by
delivering to SWT Certificates evidencing ownership of the GLGT Preferred Stock
registered in name of SWT.
 
 
Section 2.04 Preliminary Closing, Final Closing and Closing Dates.
 
 
(a) The Preliminary Closing will be held on April 6th, 2008 (the “Preliminary
Closing Date”) at the offices of SWT in Henderson, Nevada; or at such other
date, time and place as the Parties mutually agree.
 
 
(b) The Final Closing will be held on April ______, 2008 (the “Closing Date”) at
the offices of SWT in Henderson, Nevada; or at such other date, time and place
as the Parties mutually agree.
 
 
Section 2.05 Tax Liability Arising Out of the Agreement.
 
 
(A) SWT and GLGT agree to waive compliance with all bulk transfer laws that may
be applicable to this transaction.
 
 
(b) All stamp, transfer, purchase, use, sale, income, realty transfer,
registration or any other taxes and fees (including any penalties and interest),
federal, state or local, arising out of the transactions contemplated by this
Agreement imposed by any Governmental Authority in the United States or any
jurisdiction shall be paid by the Party obligated to pay such taxes pursuant to
applicable law.
 
 


 
 
ARTICLE III                                       CERTAIN COVENANTS OF GLGT &
SWT
 
 
Section 3.01 Covenants of GLGT.
 
 
(a) Regulatory Filings : GLGT shall, as soon as practicable, prepare and file
all audits, disclosures, statements and other documents with the Securities and
Exchange Commission to bring GLGT into regulatory compliance with the Securities
and Exchange Commission.
 
 
(b) Board Resolutions of GLGT: On the Closing Date, GLGT shall deliver to SWT a
certified copy of the Resolutions of the Board of Directors of GLGT hereto
attached as Schedules C and I.
 
 
(c) Notice of Certain Adverse Changes, Defaults or Claims: GLGT shall give
prompt notice to SWT of any material adverse change in the business, assets
(including intangible assets), liabilities, financial condition, operations,
results of operations or prospects (financial or otherwise) (a “Material Adverse
Change”) of GLGT, provided however, without prejudicing whether any matter
qualifies as a Material Adverse Change, that any matter involving (i) a transfer
of any kind (including without limitation a sale or assignment) of any
Intellectual Property Rights owned or Used by GLGT or (ii) a loss or payment in
excess of $25,000 shall constitute a Material Adverse Change, per se, or any
notice of default received by GLGT subsequent to the date of this Agreement and
prior to the Closing Date under any instrument or agreement to which GLGT is a
Party, or of the assertion of any claim which, if upheld, would render
inaccurate any representation of GLGT herein.
 
 
Section 3.02 Covenants of SWT.
 
 
(a) Board Resolutions of SWT: On the Closing Date, SWT shall deliver to GLGT a
certified copy of the Resolutions of the Board of Directors of SWT hereto
attached as Schedules G and H.
 
 
(b) Employee Matters: SWT shall use reasonable commercial efforts to cause the
employees of SWT (the “SWT Employees”) and such other SWT employees and
consultants, if any, as the Parties may agree, to accept offers of employment by
GLGT on and as of the Closing Date. With respect to SWT employees who accept
such employment as of the Closing Date, SWT shall have no liability to GLGT,
except to the extent required by applicable employment law, to the SWT employees
with respect to employment after the Closing Date and, except as the Parties may
expressly otherwise agree in writing, any such personnel employed by GLGT shall
be independent of, and have no further obligations to, SWT. With respect to SWT
employees who accept such employment with GLGT as of the Closing Date, all
obligations of SWT to such SWT employees accrued through the Closing Date,
including obligations for salaries, sales commissions, payroll taxes, fringe
benefits and severance pay shall remain the obligations of SWT.
 
 
(c) Agreement with Stephen Miller: GLGT and SWT understand and acknowledge that:
 
 
(i) Stephen Miller, a third party not under any agreement with either Party, is
the sole individual with substantial knowledge of GLGT’s product named “Silent
Soldier” (and any other related technology and/or product) and, as such, the
sole party capable of providing information and support to the post Closing
Board of Directors of GLGT with regards to said Silent Soldier technology;
 
 
(ii) Stephen Miller desires to provide services to GLGT after the Closing Date
of this transaction, such services to include development and support of the
Silent Soldier product (the “Technology Support Services”);
 
 
(iii) GLGT shall, within five (5) Business days of the Closing Date enter into a
Consulting (or Employment Agreement) with Steven Miller (or a corporation so
designated by him) on terms and conditions to be mutually agreed to between
Stephen Miller and GLGT.
 
 
(d) Conduct of Business: From and after the execution and delivery of this
Agreement and until the Closing Date or the termination of this Agreement,
whichever shall first occur:
 
 
(i) SWT shall not engage in any activities or transactions involving its
proprietary technology without the prior written consent of GLGT, including,
without limitation, granting of license right or disposition of any of the SWT
Transferred Assets and termination of the employment of the SWT Employees or any
change in their current terms of employment, and
 
 
(ii) SWT will pay and discharge all liabilities and obligations related to the
SWT Transferred Assets, as they become payable, in accordance with its usual and
customary payment policies.
 
 
(e) Notice of Certain Adverse Changes, Defaults or Claims: SWT shall give prompt
notice to GLGT of any material adverse change in the business, assets (including
intangible assets), liabilities, financial condition, operations, results of
operations or prospects (financial or otherwise) (a “Material Adverse Change”)
of SWT, provided however, without prejudicing whether any matter qualifies as a
Material Adverse Change, that any matter involving (i) a transfer of any kind
(including without limitation a sale or assignment) of any Intellectual Property
Rights owned or Used by SWT or (ii) a loss or payment in excess of $25,000 shall
constitute a Material Adverse Change, per se, or any notice of default received
by SWT subsequent to the date of this Agreement and prior to the Closing Date
under any instrument or agreement to which SWT is a Party, or of the assertion
of any claim which, if upheld, would render inaccurate any representation of SWT
herein.
 
 
(f) Consents: SWT shall obtain the consent or approval of a majority of its
shareholders and of any third party whose consent or approval is required in
connection with the consummation by SWT of the transactions contemplated by this
Agreement.
 
 
(g) Further Assurances from SWT: SWT will, from time to time and without further
consideration, execute and deliver such other documents, instruments or
certificates of transfer, conveyance and assignment, and take such further
actions, as GLGT may reasonably request to effect the transfer, conveyance,
assignment or vesting in GLGT of the SWT Transferred Assets.
 
 


 
 
ARTICLE IV                                       CONDITIONS PRECEDENT TO
OBLIGATIONS OF THE PARTIES
 
 
Section 4.01 Conditions to the Obligations of GLGT.
 
 
The obligation of GLGT to consummate the transactions contemplated hereby is
subject to and conditioned upon the satisfaction of each of the following
conditions, any or all of which may be waived in writing in whole or in part by
GLGT:
 
 
(a) The representations and warranties of SWT contained in this Agreement will
be true and correct as of the Closing Date in all material respects as though
such representations and warranties were made on and as of such Closing Date.
 
 
(b) SWT will have performed and complied in all material respects with all
agreements, covenants and conditions on its part required by this Agreement to
be performed or complied with on or prior to the Closing Date.
 
 
(c) No order shall have been entered, and not vacated by a court of competent
jurisdiction, in any action or proceeding which enjoins, restrains or prohibits
consummation of the transactions contemplated by this Agreement.
 
 
(d) No claim, action, suit or other proceeding shall be pending before any
court, which creates any reasonable possibility that the consummation of this
Agreement or the transactions contemplated hereby will be restrained, enjoined
or otherwise prevented, or that any damages will be recovered or other relief
obtained as a result of this Agreement or the transactions contemplated hereby.
 
 
(e) There shall have been no Material Adverse Change affecting SWT (as defined
in Section 3.2 (e),) and the SWT Transferred Assets shall not have been
adversely affected in any material way as a result of SWT's actions or inaction.
 
 
Section 4.02 Conditions to the Obligations of SWT.
 
 
           The obligation of SWT to consummate the transactions contemplated
hereby is subject to and conditioned upon the satisfaction of each of the
following conditions, any or all of which may be waived in writing in whole or
in part by SWT:
 
 
(a) The representations and warranties of GLGT contained in this Agreement will
be true and correct in all material respects on and as of the Closing Date as
though such representations and warranties were made at and as of such Closing
Date.
 
 
(b) Subject to Section 3.1 (a), GLGT will have performed and complied in all
material respects with all agreements, covenants and conditions on its part
required by this Agreement to be performed or complied with prior to or on the
Closing Date.
 
 
(c) No order shall have been entered, and not vacated by a court of competent
jurisdiction, in any action or proceeding which enjoins, restrains or prohibits
consummation of the transactions contemplated by this Agreement.
 
 
(d) No claim, action, suit or other proceeding shall be pending before any
court, creates any reasonable possibility that the consummation of this
Agreement or the transactions contemplated hereby will be restrained, enjoined
or otherwise prevented, or that any damages will be recovered or other relief
obtained as a result of this Agreement or the transactions contemplated hereby.
 
 


 
 
ARTICLE V                               REPRESENTATIONS AND WARRANTIES
 
 
Section 5.01 Representation of Both Parties.
 
 
Each of the Parties represents and warrants to the other Party as follows:
 
 
(a) Organization and Authority: It is a corporation duly organized and validly
existing under applicable laws, and has all requisite corporate power and
authority to carry on its business as now being conducted, to execute and
deliver this Agreement, and to consummate the transactions contemplated hereby.
 
 
(b) Authorization: The execution and delivery of this Agreement and the
documents and agreements provided for herein, and the consummation by it of all
transactions contemplated hereby or thereby have been duly authorized by all
requisite corporate action. This Agreement, and all such other documents and
agreements entered into and undertaken in connection with the transactions
contemplated hereby or thereby constitute, or will constitute following the
execution and delivery hereof and thereof, valid and legally binding obligations
of it, enforceable against it in accordance with their respective terms, subject
to applicable bankruptcy, insolvency, reorganization and other laws affecting
generally the enforcement of the rights of creditors and subject to a court's
discretionary authority with respect to the granting of a decree ordering
specific performance or other equitable remedies; and
 
 
(c) The execution, delivery and performance by it of this Agreement, and the
other documents and agreements provided for herein, and the consummation by it
of the transactions contemplated hereby and thereby, will not, with or without
the giving of notice or the passage of time or both:
 
 
(A) violate the provisions of any Governmental Rule;
 
 
(B) require any notice, filing or other submission to any Governmental
Authority, the expiration of any waiting period with respect thereto, or any
other Governmental Action, other than under the Securities Exchange laws and
regulations;
 
 
(C) violate the provisions of its articles or certificate of Incorporation,
bylaws, or other charter or governing documents, or any resolution of its board
of directors or shareholders;
 
 
(D) violate any judgment, decree, order or award of any arbitrator, court or
other Governmental Authority; or
 
 
(E) conflict with or result in the breach or termination of any material term or
provision of, or constitute a default under, or cause any acceleration under,
any material license, indenture, mortgage, deed of trust, lease, contract,
permit, or other instrument or agreement by which it is bound, in each instance
[of this clause (E)] so as to have a material adverse effect on such Party's
ability to carry on its obligations under this Agreement.
 
 
Section 5.02 Representations of SWT.
 
 
SWT represents and warrants to GLGT as follows:
 
 
(a) Intellectual Property: SWT owns or has rights to Use all Intellectual
Property described on Schedule A hereof, free and clear of any Lien. To the Best
Knowledge of SWT, said Intellectual Property and the Use of any Intellectual
Property Rights related hereto do not infringe on any third party’s intellectual
property rights. Except for licenses granted to its customers in the normal
course of business. SWT has not granted any outstanding licenses or other
rights, or obligated itself to grant licenses or other rights in or to any of
its Intellectual Property.
 
 
(b) No Adverse Claims: SWT has not received notice of any pending or threatened
actions, suits or proceedings with respect to any of its Intellectual Property
Rights subject to this Agreement which could materially and adversely affect SWT
Transferred Assets or the transactions contemplated by this Agreement.
 
 
(c) Good Title to Assets: SWT has good and marketable title to all of the SWT
Transferred Assets other than any leased physical assets, whether, personal,
tangible or intangible.  All of SWT Transferred Assets are free and clear of
restrictions on or conditions to transfer or assignment and free and clear of
mortgages, liens, pledges, encumbrances, claims, conditions or restrictions.
 
 
(d) Absence of Undisclosed Liabilities: SWT has no material liability or
obligation, either accrued, absolute, contingent or otherwise, relating to SWT
Transferred Assets.
 
 
(e) Contracts: SWT is not a party to or otherwise bound by the terms of any
contract, agreement, obligation or proposal (whether written or oral) in any way
materially affecting GLGT's right to Use any of the Intellectual Property Rights
and/or use any other of the SWT Transferred Assets.
 
 
(f) Compliance With Laws and Regulations: SWT is not in violation of any
federal, state, local or foreign statute, law, rule or regulation which could be
expected to materially interfere with GLGT's ownership of (or right to Use) the
SWT Transferred Assets. SWT is not presently subject to any order, injunction or
decree issued by any Governmental Authority relating to its Transferred Assets
or SWT.
 
 
(g) SWT Employees and Consultants: All employees and/or consultants of SWT shall
remain employees of SWT and/or consultants, as the case may be, and any
liability related to any such employment or consulting agreement shall remain
with SWT. Each employee and consultant of SWT has executed a proprietary
information agreement assigning irrevocably and at no additional cost any and
all of its rights in and to any intellectual property created and/or developed
during the term of its employment or consulting agreement, as the case may be,
to SWT. Each employee and consultant of SWT has executed a non disclosure
agreement protecting SWT Intellectual Property and a non concurrence agreement.
To the Best Knowledge of SWT, no employee or consultant of SWT is obligated
under any contract or agreement, or subject to any judgment, decree or order of
any court or other Governmental Authority that would conflict with such
employee's obligation to use his best efforts to promote the interests of SWT or
that would conflict with GLGT's conduct of its business, as contemplated by this
Agreement. To the Best Knowledge of SWT, no employee or consultant of SWT is in
violation of any term of any employment or consulting agreement, as the case may
be, non-competition agreement, or any other contract or agreement relating to
the relationship of any such employee or consultant with SWT, any SWT Affiliate
or any previous employer or client.
 
 
(h) Underlying Documents: Any underlying documents listed or described hereto
have heretofore been furnished to or made available to GLGT. All such documents
furnished to or made available to GLGT are complete and correct copies, and
there are no amendments or modifications thereto.
 
 
(i) No Options: Other than this Agreement, there are no existing agreements,
options, commitments or rights with, of or to any Person to acquire all or any
portion of SWT or of the SWT Transferred Assets, or any interest therein.
 
 
(j) Creditor's Rights: The transactions contemplated by this Agreement will not
give rise to any right of any creditor of SWT whatsoever to any of the SWT
Transferred Assets in the hands of GLGT after the Closing Date.
 
 
(k) Not a Reporting Company: SWT is not subject to reporting requirements of the
United States Securities and Exchange Commission (“SEC”).
 
 
(l) Accurate Unaudited Financial Statements: The Unaudited Financial Statements
of SWT
 
 
(i) were prepared from the books and records of SWT;
 
 
(ii) were prepared in accordance with GAAP consistently applied;
 
 
(iii) fairly and accurately present SWT's financial condition and the results of
its operations as of their respective dates and for the periods then ended;
 
 
(iv) contain and reflect all necessary adjustments and accruals for a fair
presentation of SWT's financial condition as of their dates;
 
 
(v) contain and reflect adequate provisions for all reasonably anticipated
liabilities for all material income, property and sales applicable to SWT with
respect to the periods then ended; and
 
 
(vi) do not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances in which they were made, not
misleading.
 
 
(m) Accurate Audited Financial Statements: On or before _____[DATE]____, SWT
will provide audited financial statements to GLGT. When delivered to GLGT, the
Audited Financial Statements of SWT, shall conform to the following
requirements:
 
 
(i) The Audited Financial Statements of SWT shall be prepared by a PCAOB
qualified auditor as required for filings under, an shall be suitable for filing
in accordance with, the Exchange Act.
 
 
(ii) As of their respective dates of preparation in final or definitive form:
 
 
(A) each of the Audited Financial Statements (including the related notes) shall
be prepared in accordance with GAAP consistently applied during the periods
involved, except as otherwise noted therein;
 
 
(B) none of the Audited Financial Statements or schedules shall contain any
untrue statement of a material fact or shall omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances in which they were made, not misleading;
 
 
(C) the Audited Financial Statements or schedules shall fairly present the
consolidated results of operations and changes in financial position of SWT and
its subsidiaries for the respective periods indicated, except, in the case of
interim financial statements, for year-end audit adjustments, consisting only of
normal recurring accruals; and
 
 
(D) each of the balance sheets (including the related notes) shall fairly
present the consolidated financial position of SWT and its subsidiaries as of
the respective dates thereof.
 
 
(n) Capital Structure: On the Closing Date, the authorized capital of SWT shall
consist of:
 
 
(i) shares of Common Stock,
 
 
(A) of which 50,000 shares shall be authorized; and
 
 
(B) of which only 24,278,832 such shares shall be owned of record and
beneficially by not more than __[NUMBER]_______ Persons, said Persons being the
only Persons owning and holding duly authorized, validly issued, and fully
paid-for shares of said Common Stock, there being in existence no rights with
respect to shares of Common Stock of SWT held by any other Persons; and
 
 
(ii) shares of Preferred Stock,
 
 
(A) of which 20,000,009 shares shall be authorized; and
 
 
(B) of which no shares are issued and outstanding; and
 
 
(iii) no other Securities or the rights to acquire any Securities of SWT.
 
 
(o) Disclosure: No representation, warranty or statement by SWT in this
Agreement, or in any written certificate required by this Agreement to be
furnished to GLGT pursuant to this Agreement contains or will contain any untrue
statement of material fact or omits or will omit to state a material fact
necessary to make the statements made herein or therein, in light of the
circumstances under which they were made, not misleading.
 
 
(p) Litigation: There are no claims, actions, suits or other proceedings pending
or, to the Best of its Knowledge, threatened, before any arbitrator, court or
other Governmental Authority and no facts or circumstances which could
reasonably be expected to give rise to a claim, action, suit or proceeding which
could materially and adversely affect the SWT Transferred Assets or the
transactions contemplated by this Agreement.
 
 
Section 5.03 Representations of GLGT.
 
 
GLGT represents and warrants to SWT as follows:
 
 
(a) SEC Compliance: GLGT represents to SWT that it will use its best efforts to
take all action required to complete the necessary filings and audits in
compliance with the laws of the United States Securities and Exchange Commission
(“SEC”) to effect all required filings (“Exchange Act Filings”) under the
Exchange Act. As of their respective dates of filing in final or definitive form
(or, if amended or superseded by a subsequent filing, then on the date of such
subsequent filing), none of the Exchange Act Filings, including, without
limitation, any financial statements or schedules included therein, contained or
shall have contained any untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstance in which they were made, not
misleading. Each of the balance sheets (including the related notes) included in
the Exchange Act Filings fairly presents the consolidated financial position of
GLGT and its subsidiaries as of the respective dates thereof, and the other
related financial statements (including the related notes) included therein
fairly presented the consolidated results of operations and changes in financial
position of GLGT and its subsidiaries for the respective periods indicated,
except, in the case of interim financial statements, for year-end audit
adjustments, consisting only of normal recurring accruals. Each of the financial
statements (including the related notes) included in the Exchange Act Filings
has been prepared in accordance with GAAP consistently applied during the
periods involved, except as otherwise noted therein.
 
 
(b) Disclosure: No representation, warranty or statement by GLGT in this
Agreement, or in any written certificate required by this Agreement to be
furnished to SWT pursuant to this Agreement contains or will contain any untrue
statement of material fact or omits or will omit to state a material fact
necessary to make the statements made herein or therein, in light of the
circumstances under which they were made, not misleading.
 
 
(c) Litigation: Except as disclosed in the Exchange Act Filings, there are no
actions, suits or other proceedings pending or, to the Best of its Knowledge,
threatened, before any arbitrator, court or other Governmental Authority and no
facts or circumstances which could reasonably be expected to give rise to a
claim, action, suit or proceeding which could materially and adversely affect
the transactions contemplated by this Agreement.
 
 
(d) Validity of the GLGT Preferred Stock: When issued in accordance with this
Agreement, the GLGT Preferred Stock will be duly authorized and validly issued,
fully paid and non-assessable.
 
 


 
 
ARTICLE VI                                    STOCK TRANSFER RESTRICTIONS,
WARRANTIES, AND REGISTRATION RIGHTS
 
 
Section 6.01 GLGT Convertible Preferred Stock Transfer Restrictions.
 
 
Any shares of GLGT Preferred Stock (the “GLGT Preferred Stock”) issued to SWT in
connection with this Agreement shall bear a legend in substantially the
following form:
 
 
THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL (I) REGISTERED
UNDER THE ACT OR (II) (A) THE ISSUER OF THE SHARES (THE “ISSUER”) HAS RECEIVED
AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER THAT SUCH
OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN COMPLIANCE WITH THE ACT
AND (B) THE CONSENT OF ISSUER IN ACCORDANCE WITH THE ASSET PURCHASE AGREEMENT
REFERRED TO BELOW.
 
 
THE SHARES REPRESENTED HEREBY ARE SUBJECT TO RESTRICTIONS PURSUANT TO THAT
CERTAIN ASSET PURCHASE AGREEMENT dated ______________, 2008, BETWEEN, AMONG
OTHERS, THE ISSUER AND SMART WEAR TECHNOLOGIES, INC. A COPY OF SAID AGREEMENT IS
AVAILABLE FROM THE COMPANY UPON REQUEST.
 
 
Section 6.02 Sufficient Familiarity with the Affairs of GLGT; Ability to Bear
the Risks of an Investment in GLGT, etc.
 
 
With respect to its acquisition of the GLGT Preferred Stock, SWT acknowledges,
represents, warrants, and agrees as follows:
 
 
(a) SWT has received, read carefully, and understands all of GLGT’s Exchange Act
Filings.
 
 
(b)  all documents, records and books pertaining to its acquisition of the GLGT
Preferred Stock have been made available for inspection by SWT and its financial
advisors.
 
 
(c) SWT has received or has had full access to all the information it considers
necessary or appropriate to make an informed investment decision with respect to
the sale of the GLGT Preferred Stock to SWT under this Agreement.
 
 
(d) No oral representations or oral information have been made or have been
furnished to SWT in connection with its acquisition of the GLGT Preferred Stock,
and in making the decision to acquire the GLGT Preferred Stock to SWT, SWT is
relying solely on the information set forth in GLGT’s Exchange Act Filings.
 
 
(e) SWT acknowledges that its acquisition of the GLGT Preferred Stock involves a
very high degree of risk, including the potential for a total loss of its
interest in GLGT, and SWT also acknowledges that GLGT’s auditors have pointed
out that GLGT has suffered recurring losses from operations and has a net
capital deficiency that raise substantial doubt about its ability to continue as
a going concern.
 
 
(f) SWT has such knowledge and experience in financial, tax and business matters
to enable it to utilize the information made available to it in connection with
its purchase of the GLGT Preferred Stock to evaluate the merits and risks of the
prospective purchase and to make an informed investment decision with respect
thereto.
 
 
(g) The GLGT Preferred Stock is being acquired solely for SWT’s own account for
investment purposes only and not for the account of any other Person and not for
distribution, assignment or resale to others and may not be distributed until
registered under the Securities Act or pursuant to an exemption therefrom.
 
 
Section 6.03 Restrictions and Registrations Rights.
 
 
(a) Subject to the restrictions agreed upon by the newly-elected Directors of
GLGT regarding Reverse Splits of GLGT’s Common Stock and further subject to the
conversion formula (set forth in the GLGT Preferred Stock itself), the other
restrictions and rights provided for GLGT Preferred Stock herein shall terminate
in the event that the Preferred Shares are converted into Common Stock of GLGT
and registered with the Commission or Publicly Traded.  As used herein, Common
Stock is “Publicly Traded” if stock of that class is (i) listed on a national
securities exchange, or (ii) if sales or bid and offer quotations are reported
for that class of stock in the automated quotation system operated by the
National Association of Securities Dealers, Inc.
 
 
(b) In the event that, prior to the earlier of the first anniversary of the date
of the Closing the daily price of the Commons Shares of GLGT reaches a price of
$0.50 per share, GLGT grants registration rights to the holders of the Preferred
Shares (the “Receiving Persons”) of Underlying GLGT Common Stock issuable upon
the conversion of the Preferred Stock distributed to them pursuant to this
Agreement, receive “piggyback” registration rights on the same terms and
conditions as the “piggyback” registration rights granted to the Receiving
Persons.
 
 
(c) Any registration rights granted pursuant to this Section 6.03 will be
subject to usual and customary cutbacks and limitations,  all applicable Laws
and rules of any exchange or automated quotation system on which GLGT Stock
trades or may be listed, and such registration rights shall not apply to such
shares of the GLGT Preferred Stock (or such shares of the Common Stock of GLGT
into which shares of the GLGT may be converted) which may become subject to the
resale provisions of Rule 144 under the Act.
 
 
(d) The Receiving Persons may only be granted, and may only exercise,
registration rights one time.
 
 


 
 
ARTICLE VII                                          SURVIVAL OF WARRANTIES AND
INDEMNIFICATION
 
 
Section 7.01 Survival of Warranties.
 
 
All representations and warranties made by SWT or GLGT herein, or in any
certificate, schedule or addendum delivered pursuant hereto, shall survive the
Closing Date and continue in full force and effect for a period of one (1) year
from the Closing Date.
 
 
Section 7.02 Indemnified Losses.
 
 
For the purpose of this Article, and when used elsewhere in this Agreement,
“Loss” shall mean and include (but not be limited to) any and all liability,
loss, damage, claim, charge, expense, cost, interest, fine, fee, penalty,
amounts paid in settlement, obligation or injury, whether accrued, absolute,
contingent or otherwise, including, without limitation, those resulting from any
and all actions, suits, investigations, proceedings, hearings, demands,
assessments, judgments, decrees, awards, injunctions, orders, rulings, or
arbitrations, together with reasonable costs and expenses including the
reasonable attorneys' fees and other legal costs and expenses relating thereto
as set forth in Section 10.13.
 
 
Section 7.03 Indemnification by SWT.
 
 
Subject to the provisions set forth in this Article VII, SWT agrees to defend,
indemnify and hold harmless GLGT and any present, past or future parent,
subsidiary, Affiliate, director, officer, employee, consultant, financial or
legal advisor, shareholder or agent of GLGT (collectively, the “GLGT
Indemnities”) from and against and in respect to the entirety of any Loss which
directly or indirectly, arises out of, results from, is caused by or
attributable to:
 
 
(a) any breach or inaccuracy or misrepresentation in any of the representations
or warranties or covenants or agreements of SWT made in this Agreement or in
documents to be delivered by SWT on the Closing Date;
 
 
(b) any liability of SWT;
 
 
(c) taxes, of any kind or nature, arising out of, or payable with respect to,
SWT business operations and any tax imposed on SWT by any Governmental Authority
resulting directly from the transfer of the SWT Transferred Assets.
 
 
Section 7.04 Indemnification by GLGT.
 
 
Subject to the provisions set forth in this Article VII, GLGT agrees to defend,
indemnify and hold harmless SWT, any present, past or future parent, subsidiary,
Affiliate, director, officer, employee, consultant, financial or legal advisor,
shareholder or agent of SWT (collectively, the “SWT Indemnitees”) from and
against and in respect of the entirety of any Loss which, directly or
indirectly, arises out of, results from, is caused by or attributable to:
 
 
(a) any breach or inaccuracy or misrepresentation in any of the representations
or warranties, or covenants or agreements of GLGT made in this Agreement; or
 
 
(b) taxes, of any kind or nature, arising out of, or payable with respect to,
GLGT business operations and any tax imposed by any Governmental Authority
resulting directly from the transfer of the SWT Transferred Assets.
 
 
Section 7.05 Indemnification Procedure.
 
 
(a) Claim: Whenever any Loss shall be asserted against or incurred by a GLGT
Indemnitee or SWT Indemnitee (the “Indemnified Party”), for which a claim of
indemnity can be made, the Indemnified Party shall give prompt written notice
thereof (a “Claim”) to SWT or GLGT, as appropriate (the “Indemnifying Party”).
The Indemnified Party shall furnish to the Indemnifying Party in reasonable
detail such information as the Indemnified Party may have with respect to the
Claim (including, in any case, copies of any summons, complaint or other
pleading which may have been served on it and any written claim, demand,
invoice, billing or other document evidencing or asserting the same). The
failure, or any delay, to give such notice shall not relieve the Indemnifying
Party of its indemnification obligations under this Agreement, unless and then
solely to the extent that the failure to give such notice to the Indemnifying
Party prevents the Indemnifying Party from raising a defense to the Claim or
otherwise materially and adversely affects the Indemnifying Party's ability to
defend against the Claim. The Indemnified Party shall cooperate in good faith
with the Indemnifying Party in resolving any Claim and shall use commercially
reasonable efforts (at the expense of the Indemnifying Party) to mitigate any
Losses which are the subject to such Claim. The Indemnifying Party shall use
reasonable efforts to keep the Indemnified Party advised of material
developments in the defense of the Claim, and shall consult with the Indemnified
Party during the course of any settlement negotiations.
 
 
(b) Dispute of Claim: If the Indemnifying Party disputes the Loss presented in
the Claim, the Indemnifying Party shall notify the Indemnified Party of such
disagreement within thirty (30) days of the receipt of the Claim. Thereupon, the
Indemnified Party and the Indemnifying Party will negotiate in good faith and
use reasonable efforts to resolve their differences with respect to the Claim
during the thirty (30) days following the Indemnifying Party's notice of
disagreement to the Indemnified Party. In the event such dispute is not resolved
upon the expiration of the thirty (30) day period following the Indemnifying
Party's notice of disagreement to the Indemnified Party, the Parties shall
resolve the dispute in accordance with the terms of Section 10.11 hereof.
 
 
(c) Third Party Claims: If the Claim is based on a claim of a Person that is not
a party to this Agreement, the Indemnifying Party, unless otherwise agreed to in
writing with the Indemnified Party,  shall at its expense, assume the defense of
such third party claim (a “Third Party Claim”) with attorneys of its own
choosing reasonably satisfactory to the Indemnified Party so long as the
following conditions are satisfied (the “Third Party Claim Defense Conditions”):
(i) the Indemnifying Party notifies the Indemnified Party in writing within ten
(10) days after the Indemnified Party has given notice of the Third party Claim
that the Indemnifying Party will indemnify the Indemnified Party from and
against the entirety of the Loss arising out of the Third Party Claim, (ii) the
Indemnifying Party provides the Indemnified Party with evidence acceptable to
the Indemnified Party that the Indemnifying Party will have the financial
resources necessary to defend against the Third Party Claim and fulfill its
indemnification obligations hereunder, (iii) the Indemnifying Party conducts the
defense of the Third Party Claim actively and diligently and (iv) the
Indemnified Party is kept informed by the Indemnifying Party with respect to,
and shall have the right to participate in, the contest, defense, settlement or
compromise of the Third Party Claim. In the event the Indemnifying Party fails
to elect to defend the Third Party Claim within such ten (10) day period or upon
the failure of any other Third Party Claim Defense Condition, the Indemnified
Party may, at the Indemnifying Party's expense, undertake the defense of the
Third Party Claim and may compromise or settle the Third Party Claim.
 
 
(d) Consent: The Indemnifying Party shall not consent to entry of any judgment,
or enter into any settlement, with respect to a Third Party Claim, except with
the consent of the Indemnified Party, which consent shall not be unreasonably
withheld or delayed.
 
 
Section 7.06 Period for Making Claims.
 
 
A claim for indemnification under this Article VII may be brought, if at all,
any time within one (1) year after the Closing Date.
 
 
Section 7.07 Exclusive Remedy.
 
 
The indemnification rights and obligations of the Parties under this Article VII
shall be the sole and exclusive remedy of the Parties hereto with respect to (i)
any Loss, claim, suit or damages of any kind whatsoever related to or arising
pursuant to this Agreement,; (ii) any breach of any representation, warranty,
covenant or agreement under this Agreement and (iii) any instrument or any
officer's certificate delivered pursuant to this Agreement hereof by any Party
hereto or thereto. Notwithstanding the foregoing, nothing herein shall be
construed or interpreted as limiting or impairing the rights or remedies that
any Party hereto may have at equity, including, but not limited to, specific
performance and injunctive relief, where available, provided, however, that in
no event shall either Party (or any present, past or future parent, subsidiary,
Affiliate, director, officer, employee, consultant, financial or legal advisor,
shareholder or agent of said Party) be liable to the other Party (or to any
present, past or future parent, subsidiary, Affiliate, director, officer,
employee, consultant, financial or legal advisor, shareholder or agent of the
other Party) for any indirect, incidental, consequential, special or punitive
damages arising out of this Agreement.
 
 


 
 
ARTICLE VIII
TERMINATION

 
 
Section 8.01 Termination.
 
 
           This Agreement and the transactions contemplated hereby may be
terminated at any time prior to the Closing Date:
 
 
(a) by mutual consent in writing of the Parties hereto; or
 
 
(b) by GLGT if SWT shall fail to perform or observe any covenant or agreement
hereof to be performed or observed by it on or prior to the Closing Date or any
condition to the obligations of GLGT hereunder shall not have been met or
satisfied prior to the Closing Date; or
 
 
(c) by SWT, if GLGT shall fail to or refuse to perform or observe any covenant
or agreement hereof to be performed or observed by it on or prior to the Closing
Date or any condition to the obligations of SWT hereunder shall not have been
met or satisfied prior to the Closing Date.
 
 


 
 
ARTICLE IX
CONFIDENTIALITY

 
 
Section 9.01 Confidentiality.
 
 
(a) Subject to any obligations pursuant to the Exchange Act and/or Securities
Act and except as expressly authorized herein each Party agrees not to disclose
to third parties the Confidential Information of the other Party or to use the
Confidential Information of the other Party for any purpose other than to
fulfill its obligations or exercise its rights under this Agreement.
 
 
(b) Without limiting the generality of the foregoing, each Party agrees to do
the following with respect to Confidential Information of the other Party:
 
 
(i) instruct and require all of its employees, agents, and consultants to
maintain the confidentiality, and refrain from any unauthorized use of the
Confidential Information;
 
 
(ii) exercise at least the same degree of care to safeguard the confidentiality
and prevent the unauthorized use of such Confidential Information as that Party
exercises to safeguard its own Confidential Information, but not less than
reasonable care;
 
 
(iii) restrict disclosure of such Confidential Information to those of its
employees, of this Agreement;
 
 
(iv) require such employees, agents and consultants to sign non-disclosure
agreements requiring them to maintain the confidentiality and to refrain from
any unauthorized use of such Confidential Information; and
 
 
(v) not remove or destroy any proprietary or confidentiality legends or markings
placed upon any documentation or other materials which contain or set forth
Confidential Information of any other Party and, to the extent copying is
permitted, to copy such legends and markings.
 
 


 
 
ARTICLE X
GENERAL PROVISIONS.

 
 
Section 10.01 Nature of Relationship.
 
 
This Agreement shall not be construed as creating an agency, partnership, joint
venture or any other form of legal association between GLGT and SWT, other than
the contractual relationship as expressly set forth herein. Neither GLGT nor SWT
shall have any right or authority, express or implied, to assume or create any
obligation of any kind, or to make any representation or warranty, on behalf of
any other Party or to bind any other Party in any respect whatsoever.
 
 
Section 10.02 Assignment.
 
 
Neither GLGT or SWT may assign or otherwise transfer this Agreement or any
rights or obligations hereunder, whether voluntarily, by operation of law or
otherwise, without the express written consent of the other Party.
 
 
Section 10.03 Severability.
 
 
If any provision of this Agreement or the application of any such provision is
determined to be invalid, illegal or unenforceable in any jurisdiction or as
applied to particular circumstances, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement or
invalidate or render unenforceable such provision in any other jurisdiction or
other circumstances. To the extent permitted by applicable law, the Parties
waive any provision of law that renders any provision of this Agreement invalid,
illegal or unenforceable in any respect. The Parties shall, to the extent lawful
and practicable, use their reasonable efforts to enter into arrangements to
reinstate the intended effect of any provision held invalid, illegal or
unenforceable.
 
 
Section 10.04 Amendment and Waiver.
 
 
No amendment to this Agreement shall be effective unless it is in writing,
identifies with specificity the provisions of this Agreement that are thereby
amended, and is signed by each Party. Any failure of a Party to comply with any
obligation, covenant, agreement or condition contained in this Agreement may be
waived by the Party entitled to the benefits thereof only by a written
instrument duly executed and delivered by such Party, but such waiver or failure
to insist upon strict compliance with such obligation, covenant, agreement or
condition shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure of compliance.
 
 
Section 10.05 Headings.
 
 
The article and section headings of this Agreement are for convenience of
reference only and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
 
Section 10.06 Parties in Interest.
 
 
This Agreement shall be binding upon and inure to the benefit of the Parties and
their permitted successors and assigns. Nothing in this Agreement, whether
express or implied, shall give or be construed to give any Person (other than
the Parties and their permitted successors and assigns and the GLGT Indemnities
and SWT Indemnities) any legal or equitable right, remedy or claim under or in
respect of this Agreement.
 
 
Section 10.07 Counterparts.
 
 
This Agreement may be executed by the Parties in separate counterparts, each of
which when so executed and delivered shall be an original, but all such
counterparts shall together constitute but one and the same agreement.
 
 
Section 10.08 Entire Agreement.
 
 
This Agreement, together with any attachments hereto and thereto, constitutes
the entire agreement of the Parties with respect to the subject matter hereof
and thereof and supersedes all prior and contemporaneous agreements and
understandings (written, oral or otherwise) with respect to such subject matter.
 
 
Section 10.09 Construction.
 
 
References in this Agreement to any gender include references to all genders,
and references in this Agreement to the singular include references to the
plural and vice versa. References in this Agreement to a Party or other Person
include their respective permitted successors and assigns. Unless the context
otherwise requires, references in this Agreement to Articles, Sections or
Exhibits shall be deemed references to Articles and Sections of, and Exhibits
to, this Agreement. Unless the context otherwise requires, the words “hereof”,
“hereby” and “herein” and words of similar meaning when used in this Agreement
refer to this Agreement in its entirety and not to any particular Article,
Section or provision of this Agreement. This Agreement shall be fairly
interpreted in accordance with its terms and without any construction in favor
of or against any of the Parties. The term “knowledge,” when used in relation to
a Person, means the Best Knowledge of such Person's officers and directors.
 
 
Section 10.10 Governing Law; Governing Language.
 
 
This Agreement shall in all respects be governed by and construed in accordance
with the internal laws of the State of Nevada applicable to agreements made and
to be performed entirely within the State of Nevada, without regard to the
conflict of laws principles of the State of Nevada.
 
 
Section 10.11 Dispute Resolution.
 
 
(a) Escalation: If the Parties have any problems or disputes arising from or
otherwise relating to this Agreement, such problems or disputes shall first be
submitted to the Parties' respective relationship coordinators, and, in the
event the relationship coordinators cannot agree, to senior executives
designated by each Party at that time, for discussion in an effort to determine
whether an amicable resolution regarding any such problem or dispute may be
achieved. Such efforts shall continue for at least thirty (30) days from the
date a Party receives notice from another Party to initiate this escalation
procedure and shall be a precondition to initiate any legal action with any
court or Governmental Authority or otherwise pursuing its remedies under this
Agreement or at law or in equity, provided, however, that either Party shall be
entitled to immediately proceed to file an action in any appropriate court to
seek temporary or permanent injunctive or other equitable relief if such
immediate relief is appropriate and reasonably necessary to protect that Party's
rights.
 
 
(b) Nomination of Relationship Coordinators: The initial relationship
coordinators will be __________________ for GLGT and _______________ for SWT.
Such Parties each may designate a new relationship coordinator by providing
written notice of such change to the other Party or Parties.
 
 
(c) Litigation Forum and Venue: Each Party irrevocable consents to and submits
itself to the exclusive Jurisdiction of the State of Nevada for any claim that
cannot be asserted in federal court for the purposes of any suit, action or
other proceeding in connection with any controversy, claim or dispute arising
from or otherwise relating to this Agreement or to enforce any resolution,
settlement, order or award made with respect to any such matter. Each Party
irrevocably waives and agrees not to assert (by way of motion, as a defense or
otherwise) in any such suit, action or proceeding, any claim that (i) it is not
personally subject to the jurisdiction of such court, (ii) the suit, action or
proceeding is brought in an inconvenient forum, or (iii) the venue of the suit,
action or proceeding is improper.
 
 
(d) Service of Process: Each Party irrevocably consents to service of process in
any action, suit or proceeding by personal service or by the transmittal of
copies thereof in accordance with the provisions of Section 10.12, provided that
a reasonable period for appearance is allowed. The foregoing, however, shall not
limit the right of either Party to serve process in any other manner permitted
by law. Any judgment against a Party or the assets of a Party in any action,
suit or proceeding for which such Party has no further right of appeal shall be
conclusive, and may be enforced in other jurisdictions by suit on the judgment.
A certified or true copy of any such judgment shall be conclusive evidence of
authorization of any U.S. governmental body which may be required by applicable
law.
 
 
Section 10.12 Notices.
 
 
(a) Any notice, request, instruction or other document required by the terms of
this Agreement to be given to any other Party hereto shall be in writing and
shall be given either
 
 
(i) by telephonic facsimile, in which case notice shall be presumptively deemed
to have been given on the first (1st) Business Day following the date and time
displayed on the sender’s transmission confirmation receipt showing the
successful receipt thereof by the recipient;
 
 
(ii) by nationally recognized courier or overnight delivery service in which the
date of delivery is recorded by the delivery service, in which case notice shall
be presumptively deemed to have been given at the time that records of the
delivery service indicate the writing was delivered to the addressee;
 
 
(iii) by United States sent by registered or certified mail, postage prepaid,
with return receipt requested, in which case notice shall be presumptively
deemed to have been given at the time that records of the United States Postal
Service indicate the writing was delivered to the addressee.
 
 
(b) Notice shall be sent:
 
 
If to GLGT, to:
 
Global General Technologies, Inc.
201 South Biscayne Boulevard,
Miami, Florida  33410
 
 
With a copy to

 
Mr. Gary T. Stroud, President
AGV INTERNATIONAL CANADA Inc.
405 Olympic Street,
Hudson (Quebec) J0P1H0
Canada  


 
If to SWT, to:
 
SmartWear Technologies, Inc.
10120 S. Eastern Ave.
Suite 200
Henderson, Nevada 89052
 
or to such other address as a Party may have specified in writing to the other
Parties using the procedures specified above in this Section.
 
 
Section 10.13 Attorneys’ Fees.
 
 
If a Party commences a legal action or other proceeding against the other Party
to enforce or seek remedies for breach of this Agreement, the prevailing Party
in such proceeding shall, be entitled to recover from the other Party the
reasonable costs and expenses incurred by the prevailing Party in connection
with such proceeding, including, but not limited to, only such court costs and
only such reasonable attorneys' fees as a Court may award.
 
 
Section 10.14 Expenses.
 
 
The Parties hereto shall each bear their own costs and expenses (including
attorneys' fees) incurred in connection with the negotiation and preparation of
this Agreement and consummation of the transactions contemplated hereby.
 


 
Section 10.15 Further Assurances.
 
 
The Parties each agree to perform such acts, execute and deliver such
instruments and documents, and do all such other things as may be reasonably
necessary to consummate and make effective the transactions contemplated by this
Agreement, including, without limitation, cooperating fully with the other
Parties by provision of information necessary to make all filings by the other
Parties with Governmental Authorities.
 
 


 
 
IN WITNESS WHEREOF, GLGT and SWT have caused this instrument to be executed by
their duly authorized and empowered officers and representatives as of the day
and year first written above.
 






SmartWear Technologies, Inc
Global General Technologies, Inc.
By:        /s/
By:        /s/
   
Name: Robert Reed
Name: Gary T. Stroud
Title:    President
Title:    President




 
SCHEDULE A - SWT TRANSFERRRED ASSETS
 
 
This Schedule A is made pursuant to and incorporates by reference the terms and
conditions of the Assets Purchase Agreement (the “Agreement”) by and between
Global General Technologies (“GLGT”) and SmartWear Technologies Inc., (“SWT”).
Except as set forth in this Schedule A, the Parties agree that the terms and
conditions set out in the Agreement apply and are incorporated by reference into
this Schedule A.  All capitalized terms not defined in this Schedule A shall
have the meanings set out for such terms in the Agreement.
 
 
1)  
SWT Transferred Assets

 
 
a) The assets transferred by SWT shall include and be limited to the following
assets:
 
 
i) the goodwill of SWT;
 
 
ii) all tangible personal property listed in “Exhibit A - SWT Equipment List”
hereto attached and “Exhibit B - SWT Inventory Summary”,  and all interests
therein;
 
 
iii) all Intellectual Property (including any relevant Intellectual Property
Rights and rights to Use), as listed in “Exhibit C - SWT Intellectual Property”,
and all interests therein, including interest on clients accounts;
 
 
iv) all cash, cash equivalent, deposits, securities, commodities, deposit
accounts, checking accounts, brokerage accounts and all other accounts and all
securities and investments, as listed in “Exhibit D - SWT Cash and Equivalents”;
 
 
v) all accounts, notes and other receivables, whether or not accrued and whether
or not billed, of SWT, as in “Exhibit E – SWT Accounts Receivables”;
 
 
vi) all transferable licenses, permits and other governmental authorizations of
Seller, as listed in “Exhibit F – SWT Licenses and Permits”;
 
 
vii) all contracts with customers (including any purchase order as listed in
“Exhibit G - SWT Customers Contracts” and all rights and benefits from such
contracts,
 
 
viii) all contracts with suppliers or any third party providing services to SWT;
as listed in “Exhibit H - SWT Suppliers and Third Party Contracts”; and
 
 
ix) all Books and Records. “Books and Records” shall mean all books and records,
ledgers, employee records, customer lists, files, correspondence and other
records of every kind owner or used by SWT or in which SWT’s assets, business or
transaction are otherwise reflected.
 
 
b) All Exhibits to this Schedule are attached hereto and incorporated by
reference in the Agreement.
 
 
2)  
Excluded Assets:

 
 
a) All assets not listed in Section 1 above are excluded.  Further GLGT
expressly understands and agrees that the following assets of SWT are excluded:
 
 
i) all minute books of SWT.
 

 
EXHIBIT A TO SCHEDULE A - SWT EQUIPMENT LIST
 
 
TO BE COMPLETED BY SWT
 


Quantity
Item Description
 
COMMUNICATIONS EQUIPMENT:
6ea
Cellular Phones/PDA
2 ea
Fax /Copier machine (Minolta)
1 ea
HP All in one
1 ea
HP Laser Jet Printer
2ea
HP Flat Color Scanner
5ea
HP Desk Jet Printer Model 820
1 ea
HP Printer 3650
6ea
IBM Computer System Network
3ea
Epson High Speed Printers
2ea
Panasonic Dot Matrix Printer
1ea
Citizen Matrix Printer
5ea
Laptop Portable Computer
lot
Internet & Graphics software, (Programming language)
3ea
Packard Bell computer system & Printer
lot
Bar-code Tracking/Order Processing software
lot
Office Management software, Internet Custom Software
lot
Internet ( developed software )
1 ea
Packard Bell Computer system 333Mhz system
2ea
Pro-Steamer, Mobile Unit w/ stand
lot
Misc. office equipment
 
PRODUCTION EQUIPMENT:
1ea
High Speed Sewing Machines
2ea
Production Serger
lot
Process Printing Inks, Auto- Control Dryer w/ stand, misc.
1ea
Saddle stitch seaming machine
1ea
Auto-punch book binding machine
1ea
24" Paper cutter, table model
2ea
18" Paper cutter, table model
lot
Packaging Materials, shipping supplies etc.
lot
Packaging Equipment
lot
Shrink Wrap Machine and accessories
lot
Office equipment, Tables, lamps,, chairs, typewriters
8 ea
Executive desk w/return
1 ea
12 foot conference table w/10 executive styled chairs
lot
Misc. office equipment tables/chairs/ cabinets, etc.
 
TOOLS, JIGS, POWER EQUIPMENT:
lot
Production tooling, Jigs Fixtures, Hand tools, Specialty tools
1ea
5HP. 200 PSI Hi-pressure washer system
2ea
2.5 HP. Air Compressor
2ea
Industrial electric saws, 10" Compound saw, 7.5 skill saw
lot
Power drills, Jig saws, Calibrators-set 3pc., other hand tools
lot
Other related tools
1ea
Hi-Temp Heat Gun
 
PHOTOGRAPHIC EQUIPMENT:
lot
Cameras; 3ea Cannon, 8ea. various accessory lens
1ea
Various 35 mm camera lenses
1ea
16mm Minolta camera, case & accessories
lot
Various tripods, stands, cases, etc.
lot
Photo lights, strobe lights w/ attachments, various stands
lot
Photo/strobe light system, 2 sets with stands and deflectors
lot
Professional Auto-Photo enlarger, and accessories color
lot
printer
 
OTHER/MISCELLANEOUS :
1ea
24CF dual door refrigerator w/ Ice Maker
1ea
Coin operated soft-drink dispensing machine
14ea
Work Station Tables (8' & 6')
lot
General inventory
lot
Jigs fixtures
lot
Trade show display booth
lot
Office /Trade Software (Quick books/Microsoft etc)


 
EXHIBIT B TO SCHEDULE A - SWT INVENTORY SUMMARY
 
 
TO BE COMPLETED BY SWT
 


Item
Quantity
INVENTORY
 
Entry Portal Stainless Entry Portal
5
GPSTU GPS Test Units
5
RF 889-1092 RF Handheld Reader
10
RF1356-3294 RF 13.56 MGh Pass...
3,450
RF245-1095 RF 2.45 GHz Tags
10,000
RF766-89 Drive/Read Windshi...
5,000
RF89 RF Scanner Cables
100
RF900-4539 UHF 900 MGh RF T...
5,000
RF937-22 RF PVC Hardcard B...
10,000
RFAT40 RF Testing Label - A...
10,000
RFAT90 RF Test Bands Anim...
10,000
rfd26-410
8,000
RFDM427-34 RF Laundry Button T...
20,000
RFEPC30-22 EPC Compliant Tags
250,000
rfn38-190
54,000
rfn390-24
50,000.
SEP 225-01 Standard Entry Portal
12
ASSEMBLY
 
RF Reader
50
RF Scanner SBand
24
RF Scanner UHF Band
24


 
EXHIBIT C TO SCHEDULE A - SWT INTELLECTUAL PROPERTY
 
 


 
 
TO BE COMPLETED BY SWT
 
 
1)  
Patent

 
 
a)  
One (1) Patent [INSERT US PATENT NUMBER] filed in the United States on April 10
,2006 (U.S. Application number 60/744,586) under the title “Method for
incorporating identifying tag into apparel” and internationally on May 5, 2006
under the Paris Convention (International Application Number PCT/2006/017753)
under the title “Devices And Methods For Tracking, Locating And Providing
Protection To Individuals” and as of the date of this Agreement published:

 
 
i)  by the European Patent Office (#2006790238) on 08/20/2007;
 
 
ii) by Australia on 08/21/2007 (number 2006244141); and
 
 
iii) by Canada on 08/27/2007 (# 2599363).
 
 
2)  
Trade names & Trademarks

 
 
(a)  
Smartwear ™

 
 
(b)  
Erin Network™

 
 
(c)  
Lifelink™

 
 
3)  
Domain Names

 
 
(a)  
smartweartechnologies.com

 
 
(b)  
erinusa.net

 
 
(c)  
globalsecuritynetwork.org

 
 
(d)  
globalsecuritynetwork.us

 
 
(e)  
lifelink.info

 
 
4)  
Websites (all related infrastructure, html, code and content)

 
 
(a)  
www.smartweartechnologies.com

 
 
(b)  
www.erinusa.net

 
 
(c)  
www.lifelink.info

 

 


 
 
EXHIBIT D TO SCHEDULE A – SWT CASH AND EQUIVALENTS
 
 


 
 
TO BE COMPLETED BY SWT
 

 


 
 
EXHIBIT E TO SCHEDULE A–  SWT ACCOUNTS RECEIVABLES
 
 


 
 


 
 
TO BE COMPLETED BY SWT
 

 


 
 
EXHIBIT F TO SCHEDULE A - SWT LICENSES AND PERMITS
 
 


 
 
TO BE COMPLETED BY SWT
 

 
EXHIBIT G TO SCHEDULE A - SWT CUSTOMERS CONTRACTS
 
 


 
 
TO BE COMPLETED BY SWT
 

 
EXHIBIT H TO SCHEDULE A - SWT SUPPLIERS AND THIRD PARTY CONTRACTS
 
 


 
 
TO BE COMPLETED BY SWT
 
 


 
 


 



 
SCHEDULE B – SWT ASSUMED LIABILITIES
 
 


 
 
This Schedule B is made pursuant to and incorporates by reference the terms and
conditions of the Assets Purchase Agreement (the “Agreement”) by and between
Global General Technologies (“GLGT”) and SmartWear Technologies Inc., (“SWT”).
Except as set forth in this Schedule B, the Parties agree that the terms and
conditions set out in the Agreement apply and are incorporated by reference into
this Schedule B  All capitalized terms not defined in this Schedule B shall have
the meanings set out for such terms in the Agreement.
 
 


 
 
SWT Assumed
Liabilities:                                                                None
 
 


 
 


 
 


 
 


 



 
SCHEDULE C - TERMS OF THE GLGT PREFERRED STOCK
 
 
BEING CERTIFIED RESOLUTIONS OF THE BOARD OF DIRECTORS
 
 
OF
 
 
GLOBAL GENERAL TECHNOLOGIES, INC.
 
 
RELATING TO THE CREATION OF THE CLASS C PREFERRED
 


 
This Schedule C is made pursuant to and incorporates by reference the terms and
conditions of the Assets Purchase Agreement (the “Agreement”) by and between
Global General Technologies (“GLGT”) and SmartWear Technologies Inc., (“SWT”).
Except as set forth in this Schedule C, the Parties agree that the terms and
conditions set out in the Agreement apply and are incorporated by reference into
this Schedule C.  All capitalized terms not defined in this Schedule C shall
have the meanings set out for such terms in the Agreement.
 
 
At the Closing Date, the newly appointed Board of Directors of GLGT shall adopt
the following Resolutions with regards to the issuance of GLGT Preferred Stock:
 
 


 
 
Certified Resolutions
 
 
 of
 
 
The Board of Directors
 
 
 of
 
 
Global General Technologies, Inc.
 
 
I, Robert Reed, Secretary of Global General Technologies, Inc., a corporation
organized pursuant to the laws of the State of Nevada, hereby certify as
follows:
 
 
At a Special Meeting of the Board of Directors of this Corporation held on April
_________, 2008, pursuant to notice duly given, all of the Directors of this
Corporation, namely, Robert Reed, Gene Spatocco, Jordan Spencer, and Jack
Wardley, __________ [Plus another] __________being present in person and by
telephone, and, consequently, there being a Quorum, and with voting throughout,
the following resolutions were unanimously adopted:
 
 
WHEREAS, this Corporation has entered into that Certain Asset Purchase Agreement
of even date with SmartWear Technologies, Inc., a Delaware Corporation (“SWT”),
a true copy of which (together with all Schedules and Exhibits) is attached to
these Resolutions as Exhibit I to Schedule C (the “Agreement”); and
 
 
WHEREAS, the closing of the transactions contemplated by the Agreement (the
“Closing”) occurred on April __________, 2008 (the “Closing Date”);
 
 
WHEREAS, in order to induce SWT to enter into the Agreement, this Corporation
has offered and agreed to impose certain restrictions concerning
 
 
(a)           the voting powers, designations, preferences, limitations,
restrictions and relative rights of this Corporation’s Preferred Stock, Par
Value $0.001 per share, of which 10,000,000 shares are authorized, and of which
-0- shares are issued and outstanding, currently consisting of
 
 
(i)           this Corporation’s Series A Convertible Preferred Stock, and
 
 
(ii)           this Corporation’s Series B Convertible Preferred Stock,
 
 
(A)           said Series A and B being known, collectively, as this
Corporation’s “Preferred Stock”.
 
 
N  O  W,   T  H  E  R  E  F  O  R  E,   B E   I T
 
 
RESOLVED, that there is hereby created a new class of this Corporation’s
Preferred Stock, to replace this Corporation’s Series A and B Convertible
Preferred Stock, and to be known as this Corporation’s Series C Preferred Stock,
10,000,000 shares of which shall be authorized and 10,000,000 shares of which
shall be issued to SmartWear pursuant to the Agreement, a form of Certificate
evidencing the voting powers, designations, preferences, limitations,
restrictions and relative rights of the Series C Preferred Stock being attached
to these Resolutions as Exhibit II to Schedule C; and, be it
 
 
FURTHER RESOLVED, that, in connection with the rights of the Holders of the
Series C Preferred Stock to convert their shares of the Series C Preferred
Stock, this Corporation be, and it hereby is, hereby authorized to do all things
necessary to enable such Holders to do so, including but not limited to
authorizing an increased of this Corporation’s authorized Common Stock from
100,000,000 shares to not more than 333,333,333 shares; and, be it
 
 
FURTHER RESOLVED, that this Corporation’s Transfer Agent, namely, Securities
Transfer Corporation be, and it hereby is, hereby authorized and instructed to
take directions from Robert Reed in connection with the issuance of the
aforesaid 10,000,000 shares of this Corporation’s Series C Preferred Stock; and,
be it
 
 
FURTHER RESOLVED, that, Robert Reed be, and he hereby is, authorized from time
to time to do, or cause to be done, all such other acts and things and to
execute and deliver all such instruments and documents, as he shall deem
necessary or appropriate to carry out the business of this Corporation and
purpose and intent of these Resolutions.
 
 
I further certify that the foregoing resolution is not contrary to any provision
in the charter or by-laws of this Corporation, that I am the Secretary of this
Corporation, and that I have been duly authorized to make this certificate on
behalf of this Corporation.
 
 


 
 
Robert Reed, Secretary,
 
 
Global General Technologies, Inc.
 
 


 
 
Dated: April ____, 2008
 

 
EXHIBIT I TO SCHEDULE C– ASSET PURCHASE AGREEMENT
 
 
To be incorporated
 

 
EXHIBIT II – TO SCHEDULE C - CERTIFICATE OF DESIGNATION
 




CERTIFICATE OF DESIGNATION
OF
SERIES C CONVERTIBLE PREFERRED STOCK
OF
GLOBAL GENERAL TECHNOLOGIES, INC.




 
GLOBAL GENERAL TECHNOLOGIES, INC., a corporation organized and existing under
the laws of the State of Nevada (the “Corporation”), hereby certifies that the
following resolutions were duly adopted by the Board of Directors of the
Corporation.
 
 
RESOLVED, that pursuant to the authority granted to the Board of Directors in
accordance with the provisions of the Corporation’s Certificate of
Incorporation, the Board of Directors hereby authorizes a class of this
Corporation’s Preferred Stock, par value $.001 per share (the “Preferred
Stock”), to be issued pursuant to that Certain Asset Purchase Agreement dated
April ________, 2008, by and between this Corporation’s and SmartWear
Technologies, Inc., a Delaware Corporation (“SWT”), the (“Asset
Purchase  Agreement”), which Asset Purchase Agreement is hereby incorporated by
reference; and, be it,
 
 
FURTHER RESOLVED, that this Corporation does hereby states the designation and
number of shares, and fixes the relative rights, preferences, privileges and
restrictions thereof as follows:
 
 
ARTICLE I - DESIGNATION
 
 
This Class shall consist of 10,000,000 shares of preferred stock (collectively,
the “Preferred Shares” or each, a “Preferred Share”) and shall be designated the
“Series C Convertible Preferred Stock of Global General Technologies, Inc.” (the
“Series C Preferred Stock”).
 
 
The date on which a Preferred Share is issued by this Corporation is referred to
herein as the “Issue Date”.
 
 
The individual or entity in whose name a Preferred Share is registered on the
books of this Corporation is referred to herein as a “Holder” and together with
each other Holder, as the “Holders”.
 
 
ARTICLE II - DIVIDENDS
 
 
The Series C Preferred Stock may bear dividends as the Board of Directors shall
determine.
 
 
ARTICLE III - PRIORITY IN LIQUIDATION
 
 
In the event of (i) any liquidation, dissolution or winding up of the affairs of
the Corporation, either voluntarily or involuntarily, (ii) the commencement of
any insolvency or bankruptcy proceedings, or any receivership, liquidation,
reorganization or other similar proceeding relating to this Corporation or its
assets or (iii) any assignment for the benefit of creditors or any marshalling
of the material assets or material liabilities of the Corporation (each, a
“Liquidation Event”), the Holders shall be entitled to receive, in preference to
the payment of the liquidation preference of any other securities issued by this
Corporation and prior and in preference to any distribution of any of the assets
or surplus funds of the Corporation to the holders of Common Stock or any other
securities of this Corporation, out of the net assets of the Company, in cash,
an amount equal to 105% of the amount paid for the Series C Preferred Stock.
 
 
ARTICLE IV - CONVERSION
 


(a) Right to Convert; Formula for Conversion


On or after Effective Date of the Certificate, each Holder shall have the right
to convert each Preferred Share held by him into that number of shares of this
Corporation’s Common Stock, par value $0.001 per share, in accordance with the
following formula (the “Conversion Formula”):


 
•
If “X” equals the number of shares of this Corporation’s Common Stock as may be
authorized from time to time after Effective Date of the Certificate, but in an
aggregate amount not to exceed 333,333,333 shares to be authorized,



 
•
then 70% of “X” divided by 10,000,000 equals the number of shares of this
Corporation’s Common Stock, par value $0.001 per share, into which each one
share of the Preferred Stock may be converted, to wit, 23.33333331 shares of
newly issued Common Stock.



 (b) Definitive Illustration


In order to avoid misunderstandings, the following series of factual
postulations and the numerical results derived therefrom shall explain and
determine the number of shares of Common Stock a Holder of the Series C
Preferred Stock shall be entitled to receive upon Conversion:


 
•
This Corporation is presently authorized to issue 100,000,000 shares of its
Common Stock.



 
•
This Corporation shall have issued all 100,000,000 shares of its Common Stock to
the shareholders of record before the Closing Date of the Asset Purchase
Agreement (the “Original Shareholders”).



 
•
Subsequently, this Corporation shall have authorized the issuance of not more
than

 
an additional 233,333,333 shares of its Common Stock, so that this Corporation

 
would thereupon be authorized to issue not more than a total of 333,333,333
shares

 
of its Common Stock.



 
•
100,000,000 shares previously authorized and outstanding plus

 
233,333,333 shares to be newly authorized shall equal a total of

 
333,333,333 shares to be authorized.



 
•
Since, pursuant to the Conversion Formula, “X” equals the number

 
of shares of this Corporation’s Common Stock as may be authorized

 
from time to time after Effective Date of the Certificate, but in an aggregate
amount

 
not to exceed 333,333,333 shares,



 
•
then, it follows that “X” equals 333,333,333 shares.



 
•
Since, pursuant to the Conversion Formula, 70% of “X” divided by

 
10,000,000 equals the number of shares of this Corporation’s Common

 
Stock, par value $0.001 per share, into which each one share of the

 
Preferred Stock may be converted,



 
•
and since 70% of 333,333,333 equals 233,333,333,



 
•
then it follows that 233,333,333 shares of Common Stock are to be available for
issuance upon Conversion.



 
•
Since, pursuant to the Conversion Formula, 70% of “X” divided by 10,000,000
equals the number of shares of this Corporation’s Common Stock, par value $0.001
per share, into which each one share of the Preferred Stock may be converted,



 
•
and since 70% of 333,333,333 equals 233,333,333,



 
•
and since 233,333,333 divided by 10,000,000 equals

 
23.33333331,



 
•
then it follows that, pursuant to the Conversion Formula, upon conversion, each
one share of the Preferred Stock is entitled the Holder thereof to receive,
23.33333331 shares of this Corporation’s newly issued Common Stock.

 
(c) Conversion Notice
 
 
In order to convert Preferred Shares, a Holder shall send by facsimile
transmission, at any time prior to 11:59 p.m., Eastern Time, on the date on
which such Holder wishes to effect such Conversion (the “Conversion Date”), (i)
a notice of conversion (a “Conversion Notice”), in substantially the form of
Exhibit X hereto, to this Corporation [which shall promptly forward such
Conversion Notice to this Corporation’s transfer agent for the Common Stock (the
“Transfer Agent”)] stating the number of Preferred Shares to be converted, and a
calculation of the  number of shares of Common Stock issuable upon such
Conversion and (ii) a copy of the certificate or certificates representing the
Preferred Shares being converted.
 
 
The Holder shall thereafter send the original of the Conversion Notice and of
such certificate or certificates to this Corporation. This Corporation shall
issue a new certificate for Preferred Shares in the event that less than all of
the Preferred Shares represented by a certificate delivered to the Corporation
in connection with a Conversion are converted.
 
 
Except as otherwise provided herein, upon delivery of a Conversion Notice by a
Holder in accordance with the terms hereof, such Holder shall, as of the
applicable Conversion Date, be deemed for all purposes to be record owner of the
Common Stock to which such Conversion Notice relates.
 
 
In the case of a dispute between the Corporation and a Holder as to the
calculation of the Conversion Price or the number of Conversion Shares issuable
upon a Conversion, the Corporation shall promptly issue to such Holder the
number of Conversion Shares that are not disputed and shall submit the disputed
calculations to its Independent accountant within one (1) Business Day of
receipt of such Holder’s Conversion Notice. This Corporation shall cause such
accountant to calculate the number of Conversion Shares issuable upon a
Conversion as provided herein and to notify the Corporation and such Holder of
the results in writing no later than two (2) Business Days following the day on
which it received the disputed calculations. Such accountant’s calculation shall
be deemed conclusive absent manifest error. The fees of any such accountant
shall be borne by the party whose calculations were most at variance with those
of such accountant.
 
 
(d) Delivery of Common Stock upon Conversion
 
 
Upon receipt of a Conversion Notice from a Holder, this Corporation shall
instruct its Transfer Agent to deliver to such Holder, no later than the close
of business on the later to occur of (i) the third (3rd) Business Day following
the Conversion Date set forth in such Conversion Notice and (ii) the Business
Day following the day on which such Holder delivers to the Corporation the
certificates representing the Preferred Shares being converted (the “Delivery
Date”), the number of Conversion Shares as shall be determined as provided in
Article 4 (a) and (b), above.
 
 
This Corporation shall instruct its Transfer Agent to effect delivery of
Conversion Shares to a Holder by, as long as the Transfer Agent participates in
the Depository Trust Company (“DTC”) Fast Automated Securities Transfer program
(“FAST”), by crediting the account of such Holder or its nominee at DTC with the
Number of Conversion Shares required to be delivered, no later than the close of
business on such Delivery Date. In the event that its Transfer Agent is not a
participant in FAST or if a Holder so specifies in a Conversion Notice or
otherwise in writing, the Corporation shall instruct its Transfer Agent to
effect delivery of Conversion Shares by delivering to the Holder or its nominee
physical certificates representing such Conversion Shares, no later than the
close of business on such Delivery Date.
 
 
ARTICLE V - ADJUSTMENTS; FRACTIONAL SHARES
 
 
(a) Adjustments
 
 
If, prior to the Conversion of all of the Preferred Shares, there shall be any
Stock Split, Stock Dividend, Merger, Consolidation, Business Combination, Tender
Offer, Exchange of Shares, Recapitalization, Reorganization, Redemption or other
similar event, as a result of which shares of this Corporation’s Common Stock
shall be changed into the same or a different number of shares of the same or
another class or classes of stock or securities of this Corporation or another
entity (an “Exchange Transaction”), then the Holder shall (i) upon the closing
of such Exchange Transaction, have the right to receive, with respect to any
shares of Common Stock then held by such Holder, or which such Holder is then
entitled to receive  pursuant to a Conversion Notice previously delivered by
such Holder, the same amount and type of consideration (including without
limitation, stock, securities and/or other assets) and on the same terms as a
holder of shares of Common Stock would be entitled to receive in connection with
such Exchange Transaction (the “Exchange Consideration”), and (ii) upon the
Conversion of Preferred Shares occurring subsequent to the closing of such
Exchange Transaction, have the right to receive the Exchange Consideration which
such Holder would have been entitled to receive in connection with such Exchange
Transaction had such shares been converted immediately prior to such Exchange
Transaction, and in any such case appropriate provisions shall be made with
respect to the rights and interests of such Holder to the end that the
provisions hereof (including, without limitation, provisions for the adjustment
of the Conversion Price and of the number of shares issuable upon a Conversion)
shall  thereafter be applicable as nearly as may be practicable in relation to
any securities thereafter deliverable upon the Conversion of such Preferred
Shares.
 
 
(b) No Fractional Shares
 
 
If any Conversion would create a fractional Conversion Share, such fractional
Conversion Share shall be disregarded and the number of Conversion Shares
issuable upon such Conversion, in the aggregate, shall be the next lower number
of Conversion Shares.
 
 
ARTICLE VI – MISCELLANEOUS
 
 
(a) Transfer of Preferred Shares
 
 
A Holder may sell or transfer all or any portion of the Preferred Shares to any
person or entity as long as such sale or transfer is the subject of an effective
registration statement under the Securities Act or is exempt from registration
thereunder and otherwise is made in accordance with the terms of the Asset
Purchase Agreement. From and after the date of such sale or transfer, the
transferee thereof shall be deemed to be a Holder. Upon any such sale or
transfer, this Corporation shall, promptly following the return of the
certificate or certificates representing the Preferred Shares that are the
subject of such sale or transfer, issue and deliver to such transferee a new
certificate in the name of such transferee.
 
 
(b)  Notices
 
 
Except as otherwise provided herein, any notice, demand or request required or
permitted to be given pursuant to the terms hereof, the form or delivery of
which  notice, demand or  request is not otherwise  specified herein, shall be
in writing and shall be deemed  given (i) when delivered personally or by
verifiable facsimile transmission on or before 5:00 p.m., Eastern Time, on a
Business Day or, if such day is not a Business Day, on the next succeeding
Business Day, (ii) on the next Business Day after  timely delivery to an
overnight courier and (iii) on the third Business Day after deposit in the U.S.
Mail (certified or registered mail, return receipt requested, postage prepaid),
addressed to the parties as follows:
 
 
If to this Corporation, to
 
Robert Reed, CEO

Global General Technologies, Inc.

10120 S. Eastern Ave.

Suite 200

Henderson, Nevada 89052



 
And if to any Holder, to
 
 
Such address for such Holder as shall be designated by such Holder in writing to
this Corporation
 
 
(b) Lost or Stolen Certificate
 
 
Upon receipt by this Corporation of evidence of the loss, theft, destruction or
mutilation of a certificate representing Preferred Shares, and (in the case of
loss, theft or destruction) of indemnity or security reasonably satisfactory to
the Corporation, and upon surrender and cancellation of such certificate if
mutilated, this Corporation shall execute and deliver to the Holder a new
certificate identical in all respects to the original certificate.
 
 
(c) Voting Rights Prior to Conversion
 
 
 The holders of the Class C Preferred Stock shall be entitled to a vote of one
vote per share upon any matter relating to the business or affairs of this
Corporation or for any other purposes to the same extent as the holders of the
Common Stock.
 
 
All Preferred Stock and Common Stock shall vote as a single class except as
otherwise required by law; provided, however, that this Corporation shall not,
without the approval of the holders of the Preferred Stock voting as a separate
class, authorize the issuance of any class or series of equity securities
(either directly or upon conversion of convertible debt or exercise of warrants
or options) that is senior or equal to the Class C Preferred Stock as to payment
of dividends or upon liquidation, dissolution, or winding up of this
Corporation.
 
 
(d) Voting Rights After Conversion
 
 
Once converted, the Holders of Common Stock received upon Conversion of the
Preferred Shares shall have the same voting rights with respect to the business,
management or affairs of this Corporation; provided that this Corporation shall
provide each Holder of the Preferred with prior notification of each meeting of
stockholders (and copies of proxy statements and other information sent to such
stockholders).
 
 
I hereby certify that the foregoing Designation is not contrary to any provision
in the charter or by-laws of this Corporation, that I am the Secretary and Chief
Executive of this Corporation, and that I have been duly authorized to make this
certificate on behalf of this Corporation.
 
 
_____________________________________
Robert Reed, Secretary and CEO,
GLOBAL GENERAL TECHNOLOGIES, INC.
Dated: April ____, 2008
EXHIBIT X
 
TO CERTIFICATE OF DESIGNATION
 
OF
 
SERIES C CONVERTIBLE PREFERRED STOCK
 
OF
 
GLOBAL GENERAL TECHNOLOGIES, INC.
 


 
NOTICE OF CONVERSION
 
The undersigned hereby elects to convert shares of Series C Convertible
Preferred Stock (the “Preferred Stock”), represented by stock certificate No(s).
________________ (the “Preferred Stock Certificates”), into shares of common
stock (the “Common Stock”) of Global General Technologies, Inc. according to the
terms and conditions of the Certificate of Designation relating to the Series C
Preferred Stock (the “Certificate of  Designation”), as of the date written
below.
 
 
Capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in the Certificate of Designation.
 
 


 
Date of Conversion:
_____________________________
 
Number of Shares of Preferred Stock to be converted:
 
Number of Shares of Common Stock to be issued:
 



Name and Address of Holder:
 



 
Signature of Holder:
 



Holder Requests Delivery to be made: (check one)
· By Delivery of Physical Certificates to the Above Address
 
· Through Depository Trust Corporation (Account)
 

 


 
 


 



 
SCHEDULE D – UNAUDITED FINANCIAL STATEMENTS OF SWT
 


TO BE COMPLETED BY SWT





 
SCHEDULE E – AUDITED FINANCIAL STATEMENTS OF SWT
 


TO BE COMPLETED BY SWT







 
SCHEDULE F – RESOLUTION OF THE BOARD OF DIRECTORS OF GLGT RELATING TO APPROVAL
OF THE ASSET PURCHASE AGREEMENT BY GLGT
 
 


 
CERTIFIED RESOLUTIONS OF THE BOARD OF DIRECTORSOF
GLOBAL GENERAL TECHNOLOGIES, INC.


 
I, Gary T. Stroud, Secretary of Global General Technologies, Inc., a corporation
organized pursuant to the laws of the State of Nevada, hereby certify as
follows:
 
 
At a Special Meeting of the Board of Directors of this Corporation held
on  April_________, 2008, pursuant to notice duly given, the sole Director of
this Corporation, namely, Gary T. Stroud, being present, and, therefore,
consequently, there being a Quorum, and with voting throughout, the following
resolutions were unanimously adopted:
 
 
WHEREAS, this Corporation wishes to enter into that Certain Asset Purchase
Agreement of even date with SmartWear Technologies, Inc., a Delaware Corporation
(“SWT”), a true copy of which (together with all Schedules and Exhibits) is
attached to these Resolutions as Exhibit I (the “Agreement”); and
 
 
WHEREAS, the Board of Directors of this Corporation has determined that it is in
the best interest of this Corporation and its Shareholders to enter into and
perform under the Agreement.
 
 
NOW, THEREFORE, BE IT
 
 
RESOLVED, that Gary T. Stroud be, and he hereby is, authorized and directed to
execute the Agreement on behalf of this Corporation; and, be it
 
 
FURTHER RESOLVED, that, Gary T. Stroud be, and he hereby is, authorized from
time to time to do, or cause to be done, all such other acts and things and to
execute and deliver all such instruments and documents, as he shall deem
necessary or appropriate to carry out the business of this Corporation and
purpose and intent of these Resolutions.
 
 
I further certify that the foregoing resolution is not contrary to any provision
in the charter or by-laws of this Corporation, and that I have been duly
authorized to make this certificate on behalf of this Corporation.
 
Gary T. Stroud,
Secretary, Global General Technologies, Inc.
Dated: April ___, 2008



 
SCHEDULE G – RESOLUTION OF THE BOARD OF DIRECTORS OF SWT
 




TO BE COMPLETED BY SWT



 
SCHEDULE H – RESOLUTION OF THE SHAREHOLDERS OF SWT
 




TO BE COMPLETED BY SWT



 
SCHEDULE I – COVENANTS OF GLGT
 
 
This Schedule I is made pursuant to and incorporates by reference the terms and
conditions of the Assets Purchase Agreement (the “Agreement”) by and between
Global General Technologies (“GLGT”) and SmartWear Technologies Inc., (“SWT”).
Except as set forth in this Schedule I, the Parties agree that the terms and
conditions set out in the Agreement apply and are incorporated by reference into
this Schedule I.  All capitalized terms not defined in this Schedule I shall
have the meanings set out for such terms in the Agreement.
 
 
GLGT and SWT hereby covenant that, in accordance with Section 3.01 (b) and (c)
of the Agreement, the three (3) following Resolutions of the Board of Directors
of GLGT shall be adopted and duly executed by GLGT on the Date of the Closing:
 
 
1) New Directors of GLGT:
 


Certified Resolutions
of
The Board of Directorsof
Global General Technologies, Inc.


 
I, Gary T. Stroud, Secretary of Global General Technologies, Inc., a corporation
organized pursuant to the laws of the State of Nevada hereby certify as follows:
 
 
At a Special Meeting of the Board of Directors of this Corporation held on April
_________, 2008, pursuant to notice duly given, there being a quorum present,
and with voting throughout, the following resolutions were unanimously adopted:
 
 
WHEREAS, Robert Reed, Gene Spatocco, Jordan Spencer, and Jack Wardley,
__________ [Plus another ] __________ have agreed to become Directors of this
Corporation; and
 
 
WHEREAS, the Board of Directors of this Corporation wishes to appoint Robert
Reed, Gene Spatocco, Jordan Spencer, and Jack Wardley, __________ [ Plus another
] __________ to the Board;
 
 
 
NOW, THEREFORE, BE IT

 
 
RESOLVED, that, pursuant to Chapter 78, Nevada Revised Statutes, Robert Reed,
Gene Spatocco, Jordan Spencer, and Jack Wardley, __________ [ Plus another ]
__________ be, and they, appointed  Directors of this Corporation to act as such
until their respective successors are duly elected or appointed.
 
 
I further certify that the foregoing resolution is not contrary to any provision
in the charter or by-laws of this Corporation, that Robert Reed, Gene Spatocco,
Jordan Spencer, and Jack Wardley, __________ [ Plus another ] __________ now are
Directors of this Corporation, and that I have been duly authorized to make this
certificate on behalf of this Corporation.
 
 
_____________________________________
 
 
Gary T. Stroud,
 
 
Secretary, Global General Technologies, Inc.
 
 
Dated: April ______, 2008
 
 


 
 


 
 
2) New Officers of GLGT:
 
 


 
CERTIFIED RESOLUTIONS OF THE BOARD OF DIRECTORSOF
GLOBAL GENERAL TECHNOLOGIES, INC.
 
I, _____[ Name of Secretary ] _________, Secretary of Global General
Technologies, Inc., a corporation organized pursuant to the laws of the State of
Nevada (this “Corporation”) hereby certify as follows:
 
 
At a Special Meeting of the Board of Directors of this Corporation held on April
_________, 2008, pursuant to notice duly given, there being a quorum present,
and with voting throughout, the following resolutions were unanimously adopted:
 
 
WHEREAS, Robert Reed, Gene Spatocco, Jordan Spencer, and Jack Wardley,
__________ [ Plus another ] __________ have been appointed as Directors of this
Corporation to act as such until their respective successors are duly elected or
appointed;
 
 
WHEREAS, Gary T. Stroud, this Corporation’s incumbent President and Secretary,
and Guy K. Stewart, Jr., this Corporation’s former Counsel, wishes to resign as
the President and Secretary and Counsel, respectively, of this Corporation;
 
 
WHEREAS, the Board of Directors of this Corporation wishes to appoint the
following named Persons to be the following Officers of this Corporation:
 
 
 
Name of Person
Position

 
 
 
_____  [Name] _____
President

 
 
 
_____  [Name] _____
Vice-President

 
 
 
_____  [Name] _____
Treasurer

 
 
 
_____  [Name] _____
Secretary

 
 
and
 
 
WHEREAS, as a condition  to becoming Officers this Corporation, _____  [Name]
_____,  _____  [Name] _____,  _____  [Name] _____,  _____  [Name] _____, and
_____  [Name] _____ have required that this Corporation indemnify and hold them
harmless to the fullest extent contemplated and permitted by the Laws of Nevada.
 
 
 
NOW, THEREFORE, BE IT

 
 
RESOLVED, that this Corporation accepts the resignations of Mr. Stroud and Mr.
Stewart, and in recognition of the benefits they bestowed upon this Corporation
during their tenure of office and association with this Corporation, this
Corporation agrees to indemnify and hold harmless Gary T. Stroud and Guy K.
Stewart, Jr. to the fullest extent contemplated and permitted by the Laws of
Nevada for such time until any and all Statutes of Limitation and Laches for any
and all causes or claims, which may be brought against them, whether (i)
directly or indirectly arising in connection with their activities associated
with this Corporation, and (ii) whether or not cognizable at law or in equity or
otherwise, shall have expired, plus 180 days thereafter; and, be it
 
 
FURTHER RESOLVED, that, pursuant to Chapter 78, Nevada Revised Statutes,
following named Persons to be the following Officers of this Corporation:
 
 
 
Name of Person
Position

 
 
 
_____  [Name] _____
President

 
 
 
_____  [Name] _____
Vice-President

 
 
 
_____  [Name] _____
Treasurer

 
 
 
_____  [Name] _____
Secretary

 
 
and, be it
 
 
FURTHER RESOLVED, that this Corporation agrees to indemnify nd hold
harmless  _____  [Name] _____,  _____  [Name] _____,  ____  [Name]
_____,  _____  [Name] _____, and _____  [Name] _____ to the fullest extent
contemplated and permitted by the Laws of Nevada for such time until any and all
Statutes of Limitation and Laches for any and all causes or claims, which may be
brought against them, whether (i) directly or indirectly arising in connection
with their activities associated with this Corporation, and (ii) whether or not
cognizable at law or in equity or otherwise, shall have expired, plus 180 days
thereafter; and, be it
 
 
FURTHER RESOLVED, that this Corporation’s Transfer Agent, Securities Transfer
Corporation be, and it hereby is, hereby authorized and instructed to take
directions from _____[ Name of Officer ] _________ and _____[ Name of Officer ]
_________ in connection with the transfer, conveyance, sale, and assignment of
securities of this Corporation, and, be it
 
 
FURTHER RESOLVED, that, Robert Reed, Gene Spatocco, Jordan Spencer, and Jack
Wardley, __________ [ Plus Officer??? ] __________ be, and they hereby are,
authorized from time to time to do, or cause to be done, all such other acts and
things and to execute and deliver all such instruments and documents, as they
shall deem necessary or appropriate to carry out the business of this
Corporation and purpose and intent of these Resolutions.
 
 
I further certify that the foregoing resolution is not contrary to any provision
in the charter or by-laws of this Corporation, and that I have been duly
authorized to make this certificate on behalf of this Corporation.
 
 
 
_____________________________________

 
 
 
_____[ Name of Secretary ] _________

 
 
 
Secretary, Global General Technologies, Inc.

 
 
 
Dated: April ______, 2008

 
 


 
 
3) Binding Resolution relating to the Reverse Splits of GLGT’s Common Stock
 
 


 
CERTIFIED RESOLUTIONS OF THE BOARD OF DIRECTORS
OF
GLOBAL GENERAL TECHNOLOGIES, INC.
RELATING TO STOCK SPLITS
 
I, Robert Reed, Secretary of Global General Technologies, Inc., a corporation
organized pursuant to the laws of the State of Nevada, hereby certify as
follows:
 
 
At a Special Meeting of the Board of Directors of this Corporation held on April
_________, 2008, pursuant to notice duly given, all of the Directors of this
Corporation, namely, Robert Reed, Gene Spatocco, Jordan Spencer, and Jack
Wardley, __________ [ Plus another ] __________being present in person and by
telephone, and, consequently, there being a Quorum, and with voting throughout,
the following resolutions were unanimously adopted:
 
 
WHEREAS, this Corporation has entered into that Certain Asset Purchase Agreement
of even date with SmartWear Technologies, Inc., a Delaware Corporation (“SWT”),
a true copy of which (together with all Schedules and Exhibits) is attached to
these Resolutions as Exhibit I (the “Agreement”); and
 
 
WHEREAS, the closing of the transactions contemplated by the Agreement (the
“Closing”) occurred on April __________, 2008 (the “Closing Date”);
 
 
WHEREAS, in order to induce SWT to enter into the Agreement, this Corporation
has offered and agreed to impose certain restrictions concerning Stock Splits of
this Corporation’s Common Stock, and
 
 
NOW, THEREFORE, BE IT
 
 
RESOLVED, that that the first two Reverse Splits of this Corporation’s Common
Stock (the “First Permitted Reverse Split” and the “Second Permitted Reverse
Split”) shall be subject to the following limitations:
 
 
(a)           provided that, if on any day after the 180th day following the
Closing Date, the Closing Bid Price of the Common Stock shall on that day be at
least $0.50 per share on all markets in which this Corporation’s Common Stock is
trading, then, on or after any such day, this Corporation may affect the First
Permitted Reverse Split; and,
 
 
(b)           thereafter, if any on day after the 180th day following the
Effective Date of the First Reverse Split, the Closing Bid Price of the Common
Stock shall on that day be at least $0.50 per share on all markets in which this
Corporation’s Common Stock is trading, then, on or after any such day, this
Corporation may affect the Second Permitted Reverse Split.
 
 
(c)           as to both Permitted Reverse Splits, the ratio by which a
shareholder’s holding of the Shares of the Common Stock of this Corporation may
be decreased shall not be greater than 5-to-3, so that for every five shares of
the Common Stock held by a shareholder on each of the Effective Dates of the
First Permitted Reverse Split and the Second Permitted Reverse Split,
respectfully, said shareholder would receive not less than three shares as a
result of each on the Effective Date of the First Permitted Reverse Split and
the Second Permitted Reverse Split, respectfully; and, be it
 
 
FURTHER RESOLVED, that this Corporation’s Transfer Agent, namely, Securities
Transfer Corporation be, and it hereby is, hereby authorized and instructed to
take directions from Robert Reed in connection with the issuance of the
aforesaid Stock Splits and, be it
 
 
FURTHER RESOLVED, that, Robert Reed be, and he hereby is, authorized from time
to time to do, or cause to be done, all such other acts and things and to
execute and deliver all such instruments and documents, as he shall deem
necessary or appropriate to carry out the business of this Corporation and
purpose and intent of these Resolutions.
 
 
I further certify that the foregoing resolution is not contrary to any provision
in the charter or by-laws of this Corporation, that I am the Secretary of this
Corporation, and that I have been duly authorized to make this certificate on
behalf of this Corporation.
 
 
 
_____________________________________

 
 
 
Robert Reed, Secretary,

 
 
 
Global General Technologies, Inc.

 
 
 
Dated: April ____, 2008

 

--------------------------------------------------------------------------------

